NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



JAMES EDWARD THOMAS,                      )
DOC #D48420,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-3780
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 22, 2018.

Appeal from the Circuit Court for
Pinellas County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.